Citation Nr: 0114303	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-09 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, and her nephew



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had verified active duty from March 1970 to May 
1983, with prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Board notes that the claim of service connection for the 
cause of the veteran's death was first denied by the RO in 
May 1997.  That decision was not appealed and it became 
final.  The appellant submitted another claim of service 
connection for the cause of the veteran's death in July 1999.  
As indicated in a December 1999 rating decision and 
subsequent letter of clarification to the appellant, also 
dated in December 1999, the RO appeared to adjudicate the 
issue without first determining whether new and material 
evidence had been presented to reopen the claim.

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death which was denied in May 1997, and, 
accordingly, the issue is as stated on the title page of this 
decision.  See also Hickson v. West, 12 Vet. App. 247 (1999) 
(a finding that new and material evidence has been submitted 
is a prerequisite to the Board's jurisdiction of the merits 
of the claim).

The Board further notes that the United States Court of 
Appeals for the Federal Circuit has held that the Court erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 
1363-64 (Fed. Cir. 1998).  In Colvin, the Court adopted the 
following test with respect to the nature of the evidence 
which would constitute "material" evidence for purposes of 
reopening of a previously denied claim:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the claim on the merits."  Colvin, 1 
Vet. App. at 174.

In light of the holding in Hodge, the Board in its decision 
below will instead analyze the evidence submitted in the 
instant case according to the standard articulated in 38 
C.F.R. § 3.156(a) (2000).  In view of the fact that the Court 
has held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Lastly, it is noted that on September 12, 2000, the appellant 
testified at personal hearing before a Member of the Board.  
The appellant requested that the record remain open for 30 
days so that she could submit additional medical evidence; 
which she did on September 21, 2000.



FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a rating decision in May 1997.  The appellant 
was notified of that decision and did not appeal.  

2.  Evidence added to the record since May 1997 was not 
previously of record and bears directly and substantially 
upon the issue at hand; and because it is neither duplicative 
or cumulative, and it is significant, it must be considered 
in order to fairly decide the merits of the claim.

3.  All available relevant evidence necessary for an 
equitable disposition of the appellant's service connection 
claim has been obtained by the RO.

4.  The veteran died in January 1997 and the immediate cause 
of death was cardio pulmonary arrest, due to, or as 
consequence of esophageal cancer, that had its onset 2 months 
before the veteran's death.

5.  The veteran's esophageal cancer was due to exposure to 
agent orange in service.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the final May 1997 determination 
wherein the RO denied the claim of entitlement to service 
connection for the cause of death is new and material, and 
the appellant's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).

3.  The cause of the veteran's death is directly related to 
an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1310, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.309(a), 3.310, 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's cause of death, 
cardio pulmonary arrest due to or as a consequence of 
esophageal cancer was caused by his exposure to herbicides, 
namely Agent Orange, while he was in service.  The appellant 
contends that the veteran's esophageal cancer disorder was 
directly related to service.


I.  New and Material

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied in a May 1997 
rating decision.  The appellant did not initiate an appeal 
from that determination, and that determination became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  The 
appellant attempted to reopen her claim, and the RO, 
essentially denied that request by rating decision in 
December 1999.  As indicated in the introduction, the RO 
actually denied entitlement to service connection for the 
cause of the veteran's death without reopening the claim.  
The present appeal ensued. 

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary  
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the appellant's claim for entitlement to service 
connection for the cause of the veteran's death was 
originally denied by the RO in May 1997, the RO considered 
the veteran's service medical records for a period of May 
1967 to May 1983, private medical records, and the veteran's 
death certificate.  

Service medical records were negative for findings regarding 
esophageal cancer.  Private medical records show that the 
veteran was diagnosed with and treated for esophageal cancer 
from October 1996 until December 1996, just prior to his 
death in January 1997.  In an October 1996 consultation note, 
private oncologist, Dr. Schwaibold, indicated that the 
veteran had a notable social history of being a non-smoker 
and a non-drinker; and that the veteran was a Vietnam veteran 
who saw action and possibly had exposure to Agent Orange.  
The veteran's death certificate indicated that the veteran 
was 50 years old at the time of his death in January 1997.  
The immediate cause of death was cardiopulmonary arrest, of 
which the approximate interval between onset and death was 
immediate, due to, or as a consequence of esophageal cancer, 
of which the approximate interval between onset and death was 
2 months.  

Since the final May 1997 rating decision, the appellant has 
submitted two private medical opinions by physicians who had 
treated the veteran for esophageal cancer prior to his death, 
and she testified at a personal hearing.  

In a letter dated July 19, 1999, from Dr. Schwaibold to VA, 
the physician indicated that he had treated the veteran for 
esophageal cancer, and that it was certainly possible that 
the exposure to Dioxin may have possibly contributed to the 
veteran's malignancy.  Secondly, that it is certain that the 
esophageal cancer was the cause of his death.  

On September 13, 2000, the appellant testified at a personal 
hearing before the undersigned.  Her nephew was present and 
also testified as a witness.  In summary, the appellant 
indicated that her husband, the veteran, was a combat veteran 
who had served in the military during Vietnam.  She stated 
that the veteran first began having symptoms in August 1996 
when he had a hard time swallowing.  He went to his private 
insurance carrier for evaluation, and was diagnosed with 
cancer in October 1996.  He took a course of chemotherapy and 
radiation treatment for two months thereafter.  He died 
before the surgery scheduled for him could be performed.  The 
appellant indicated that the veteran died at home.  The 
appellant described that the veteran was stricken and that he 
collapsed at home and then they took him to the hospital 
where the staff did all of the precautionary measures to try 
and revive him, to no avail.  The appellant's nephew 
testified that the veteran got seriously sick fast and later 
died.  

On September 21, 2000, the veteran's treating physician Dr. 
Doherty, stated that he was writing a letter after speaking 
with the appellant.  He stated:

As I have stated previously in the past (the veteran) 
had a very unusual case of esophageal cancer.  In my 
best clinical judgment it is likely that esophageal 
cancer in this case was due to exposure to agent orange.  
I base this on several facts.  (The veteran) had no 
history of smoking or alcohol abuse which are typical 
risk factors for esophageal cancer.  This is uncommon in 
my experience.  Also, he had NO evidence of Barrett's 
metaplasia the other risk factor for esophageal cancer 
on his biopsy.  Again, this is unusual.  

Cancers of the lung, larynx, and trachea are accepted as 
associated with agent orange.  To claim that the other 
areas of the aero-digestive tract such as the esophagus 
are spared is not credible.  Therefore, I believe (the 
veteran's) cancer is related to his exposure to agent 
orange.  

The Board notes here that this letter from Dr. Doherty 
appears to be a faxed copy of a letter, and does not appear 
on medical stationary from his medical practice.  The Board 
accepts this document as credible, however, as the signature 
of Dr. Doherty is like the signatures on record by him 
located on the veteran's death certificate and on numerous 
consultation and treatment reports from Dr. Doherty dated 
from October 1996 to December 1996.  

The Board has reviewed the additional records submitted.  
However, prior to the discussion on whether the additional 
records submitted are new and material, the Board observes 
that the recently enacted Veterans Claims Assistance Act (or 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
specifically notes that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA, 
§ 3 (to be codified at 38 U.S.C. § 5103A(f)).  However, the 
new notice provisions of the VCAA do apply to attempts to 
reopen claims and VA must notify the claimant of any 
information or evidence not previously provided to VA that is 
necessary to substantiate the claim.  

In that regard, the Board notes that the appellant was given 
the opportunity to supplement the record with further medical 
opinion and she did.  Otherwise, it is noted that the 
veteran's terminal records have not been associated with the 
record.  The veteran's treating physician, who signed his 
death certificate, thereafter provided a medical opinion for 
the record as it regards the veteran's demise.  Therefore, in 
this case, the Board does not feel that further development 
is necessary under the VCAA prior to a decision on whether to 
reopen the appellant's claim. 

In analyzing this claim the Board notes that prior to the RO 
decision in May 1997, the record contained no medical 
opinions regarding a direct nexus between the veteran's 
esophageal cancer and his exposure to Agent Orange in 
service.  The records submitted since that decision contain 
two specific nexus opinions of the same, and the appellant's 
credible testimony supporting her claim.  These records are 
both new and material, in that they were not previously 
considered by the RO and establish the existence of a nexus 
between the veteran's consequential cause of death and 
service.  The evidence added to the record since May 1997 was 
not previously of record and bears directly and substantially 
upon the issue at hand; and because it is neither duplicative 
or cumulative, and it is significant, it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the evidence 
is new and  material under 38 C.F.R. § 3.156, and the 
appellant's claim has been reopened. 
II.  Service Connection

Again, the Board notes the RO has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
in March 2000, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate this claim.  When the appellant testified before 
the Board in September 2000, she was given notice of the 
evidence necessary to substantiate the claim, and an 
opportunity to submit additional evidence for the record 
within 30 days.  

In that regard, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim, and the only indication that there 
are any outstanding records pertinent to this appeal is the 
fact that the terminal records are not included in the claims 
folder.  As stated previously, the Board does not find it 
prudent to remand this case for association of the terminal 
medical records.  Moreover, the appellant's claim to reopen, 
and, as indicated below, the underlying claim have been 
granted, and she will not be prejudiced by the lack of 
terminal records review in this instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A.  
§§ 1310, 1112; 38 C.F.R. §§ 3.309, 3.312 (2000).  

Where a veteran served in the Republic of Vietnam during the 
Vietnam Era and a specified disability becomes manifest to a 
degree of 10 percent or more at any time after such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1116  
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

In this regard, the Board observes that the statutory 
presumption applicable to diseases associated with exposure 
to certain herbicide agents during service includes 
respiratory cancers of the lung, bronchus, larynx, or 
trachea, but there is no provision relating to esophageal 
cancer.  38 C.F.R. § 3.309(e).  Thus, since esophageal cancer 
is not a listed disease, the appellant can not prevail under 
the provisions of 38 C.F.R. § 3.309(e) to establish service 
connection for the cause of the veteran's death.

However, notwithstanding the foregoing, the United States  
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation  
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is, service connection for the cause of the 
veteran's death may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. 
§ 3.303(d)) if the evidence shows that the veteran's 
esophageal cancer was etiologically related to exposure to 
Agent Orange in service or otherwise to service, even though 
the disability is not among those enumerated at 38 C.F.R. 
§ 3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In the instant case, the appellant has provided a September 
21, 2000 opinion from Dr. Doherty, M.D., the veteran's 
treating physician which indicates a relationship between the 
veteran's cancer and his military service.  As quoted in the 
section above, the physician emphatically stated that the 
veteran's cancer was related to his exposure to Agent Orange.  
Dr. Doherty gave a rational basis for his opinion, and by 
stating that it was uncommon for a non-smoker and non-drinker 
like the veteran to have esophageal cancer.  He also 
supported his opinion by pointing to the medical fact that 
the veteran did not have evidence of Barrett's metaplasia, 
another risk factor for esophageal cancer, on his biopsy.  
Dr. Doherty's opinion is bolstered by the fact that another 
of the veteran's treating physician's, Dr. Schwaibold, stated 
that it was certainly possible that the exposure to Dioxin 
may have possibly contributed to the veterans malignancy. 

In assessing the evidence of record, the Board finds that 
resolution of reasonable doubt in the appellant's favor is 
warranted.  That is, the Board concludes that the evidence 
supports a finding that the veteran's esophageal cancer, 
which caused the immediate cause of death of cardio pulmonary 
arrest, was incurred as a result of his exposure to Agent 
Orange during service.  While this type of cancer is not a 
presumptive disease associated with exposure to herbicides, 
as identified in 38 C.F.R. § 3.309(e), there is no medical 
evidence to show conclusively that the veteran's cancer was 
not caused by exposure to herbicides.  The RO did not obtain 
any medical opinion contrary to the two medical opinions of 
record.  Indeed, the opinions of the veteran's private 
physicians that the veteran's death was related to his 
exposure to herbicides during service have not been rebutted.  

Thus, the Board finds that there is sufficient medical 
evidence to support a finding that it is possible, if not 
probable, that the veteran's esophageal cancer was related to 
his exposure to herbicides during service.  Accordingly, the 
Board concludes that the appellant's claim should be granted.  



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.  

Entitlement to service connection for the cause of the 
veteran's death is granted. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

